DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed 08/17/2022 has been entered. Claim(s) 1, 5, 9 and 20 is/are currently amended. New claim(s) 21-24 has/have been added. Claim(s) 1-24 is/are pending, with claim(s) 14, 15 and 17 withdrawn from consideration for being drawn to a non-elected invention and/or species.

Rejections Withdrawn
Rejection(s) of claims under 35 U.S.C. 112 not reproduced below has/have been withdrawn in view of Applicant's amendments to the claims. 

Claim Objections
Claim(s) 1-13, 16 and 18-24 is/are objected to because of the following informalities. 
The language of the pending claims switches back and forth between recited elements of the system being "programmed to" or "configured to" perform functions and the recited elements actively performing functions (e.g., using a present participle), e.g. in claim 1, "spirometer programmed to determine…," "pulse oximeter programmed to determine…," "the healthcare information hub generating and delivering…," "the healthcare information hub further performing…," "the healthcare information hub further programmed to push..." (though there is no previous limitation reciting the healthcare information hub is "programmed to" perform any other function); "the healthcare server programmed to infer and deliver…;" etc. The dependent claims similarly switch between these two phrasings (e.g., claim 2, "the patient monitoring device is configured to alert…;" claim 11, "the patient monitoring device further determines…;" etc.). For the purpose of this Office action, the element + present participle phrasing noted above has been interpreted with the understanding it is substantially equivalent to the element being "configured to" or "programmed to." If this is consistent with Applicant's intention, the claims should be amended to use either phrasing/format consistently throughout the claim for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-13, 16 and 18-24 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 and claims dependent thereon, the limitation "the healthcare information hub further performing an exploratory data analysis of the received values before forwarding the values to the healthcare server" is indefinite. It is unclear to what "the values" refers, particularly in view of the later limitation indicating the preliminary report is "received from the healthcare information hub." Do the forwarded values include the preliminary report, is the preliminary report "forwarded" or otherwise transmitted from the hub to the server separately from "the values," do the forwarded values include the exploratory analysis (or results thereof?). 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 21-23 is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 21 and claims dependent thereon, the limitation "the patient monitoring device further comprises an auditory sensor programmed to confirm an identity of the patient" lacks support in the application as filed. Applicant discloses "patient monitoring devices of the inventive subject matter include auditory sensors to detect respiratory sounds of […] each specific user (e.g., breathing pattern) in order to identify or confirm the identity of the user. Thus, it should be appreciated that integrating an auditory or acoustic sensor into the spirometer device allows healthcare hubs or healthcare servers to confirm the identity of the patient while the patient is submitting sample data or using the device…" (¶ [0050]). Accordingly, while Applicant discloses the patient monitoring device may comprise an auditory sensor, Applicant does not disclose the auditory sensor is programmed to confirm an identity of the patient, as recited in the present claims. At best, Applicant discloses the hub or server is "programmed to confirm an identity of the patient" based on data acquired by and received from the auditory sensor of the patient monitoring device. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-5, 8, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0080803 A1 (Lotan) in view of US 2014/0243612 A1 (Li), US 2007/0179347 A1 (Tarassenko), US 2013/0335233 A1 (Kamar), and US 2013/0184540 A1 (Boschetti Sacco); or alternatively, over Lotan in view of Li, Tarassenko, US 2016/0029970 A1 (Park), Kamar and Boschetti Sacco.
Regarding claims 1 and 3, Lotan teaches and/or suggests a system for administering healthcare to a patient, comprising:
a spirometer programmed to determine a value for a respiratory parameter of the patient (¶ [0082] spirometer); 
a pulse oximeter programmed to determine a value of an oxygenation parameter of the patient (¶ [0082] pulse oximeter); 
a healthcare information hub (smartphone 24) programmed to forward received values to a healthcare server, generate and deliver a preliminary report to the patient, based on the values of the respiratory parameter and the oxygenation parameter upon receipt of the values, wherein the preliminary report comprises at least one of a characterization or a forecast of a disease condition (¶ [0046] where the smartphone generates an output indicating the status of a pulmonary condition, which is assessed based on measured parameters, such as the parameters acquired by the above-noted functionally linked spirometer and oximeter as described in ¶ [0082]); 
a healthcare server (server 26) programmed to infer and deliver an instruction to the patient based on the respiratory parameter value, the oxygenation parameter value, and the preliminary report, wherein the instruction directs the patient to at least one of (a) use the device to obtain a further respiratory or oxygenation parameter value (¶ [0054] wherein, based on the assessed status, the server may generate a recommendation to adjust the frequency of measuring the parameters), and (b) follow/self-administer a therapy regimen for the disease condition (¶ [0051] wherein the server, via the smartphone, may instruct the user to adjust the type and/or dosage of medication taken based on the assessed status). 
Lotan does not expressly teach the healthcare information hub is further programmed to perform an exploratory data analysis of received values before forwarding the values to the healthcare server, or the preliminary report is received from the healthcare information hub. However, Lotan does disclose the healthcare information hub can be used to process data (e.g., ¶ [0056]).
Li teaches/suggests a system comprising a healthcare hub (local external computerized device) and a healthcare server (remote server(s)), wherein some data analysis may be done by healthcare hub, such as generating reports (¶ [0066]), while more extensive data analysis, such as inferring instructions, may be done by the remote server(s) (¶ [0068]). 
Tarassenko teaches and/or suggests a healthcare information hub programmed to perform exploratory data analysis of measured parameters and to generate a preliminary report (¶ [0017] dynamically calculating a model of normality and calculating thresholds from the model, wherein clinician alert values can be established based on the model) and generate a preliminary report upon receipt of measured value(s) (¶ [0072]; ¶ [0030]; etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lotan with the healthcare information hub being programmed to perform exploratory data analysis of the received values and generate a preliminary report as taught and/or suggested by Tarassenko in order to facilitate providing at least an easily understandable preliminary report (Li, ¶ [0066]; Tarassenko, ¶ [0001]; etc.) without requiring immediate connectivity to the healthcare server (Tarassenko, ¶ [0072]). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lotan with the healthcare hub being further programmed to forward/transmit the preliminary report to the healthcare hub, as Lotan discloses said preliminary report (e.g., assessed status) is utilized by the healthcare server in inferring and delivering an instruction to the patient (e.g., ¶ [0054]). 
Alternatively/Additionally, Park teaches and/or suggests a system comprising a healthcare information hub (user terminal 130) performing exploratory data analysis of received values prior to forwarding said values (e.g., Fig. 7, determining whether biological data is within a valid range(s); ¶ [0054] where this analysis may be performed by the user terminal 130). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lotan with the healthcare information hub being programmed to perform exploratory data analysis of the received values before forwarding the values to the healthcare server as taught/suggested by Park in order to enhance the validity of the biological data measured by patients using the patient monitoring device (Park, ¶ [0006]), thereby reducing or perhaps preventing inaccurate subsequent analyses (e.g., analyses performed by the server to infer/deliver instructions). 
Lotan as modified does not teach the healthcare information hub is further programmed to push a software update to the patient monitoring device. 
Kamar teaches and/or suggests a system comprising a healthcare hub programmed to push a software update to the patient monitoring device (¶ [0035] where data manager 120 and/or user computing device 130 may be used to upload software to sensor device 110; ¶ [0040] where data manager 120 and/or user computing device 130 can transmit a command to control, reconfigure, and/or update a software application operating on the sensor device 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Lotan with the healthcare information hub being further programmed to push a software update to the patient monitoring device as taught and/or suggested Kamar in order to provide the patient monitoring device with software updates and/or upgrades (Kamar, ¶ [0035]), to facilitate control power performance, data transmission rates, of the patient monitoring device (Kamar, ¶ [0053]), etc.
Lotan as modified does not teach the system comprises a patient monitoring device that includes both the spirometer and the pulse oximeter. 
Boschetti Sacco teaches/suggests a patient monitoring device comprising both a spirometer programmed to determine a value for a respiratory parameter of the patient (flow and volume sensor 7) and a pulse oximeter programmed to determine a value of an oxygenation parameter of the patient (pulse oximetry sensor 8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Lotan with a patient monitoring device a spirometer programmed to determine a value for a respiratory parameter of the patient and a pulse oximeter programmed to determine a value of an oxygenation parameter of the patient as taught and/or suggested by Boschetti Sacco in order to allow measuring both a respiratory parameter(s) and an oxygenation parameter(s) with a single device (Boschetti Sacco, ¶¶ [0092]-[0101]).
Regarding claim 4, Lotan as modified teaches and/or suggests the limitations of claim 1, as discussed above, but does not expressly teach the patient monitoring device is configured to alert the patient to an error in one of the spirometer, the respiratory parameter value, the pulse oximeter, or the oxygenation parameter value. However, as discussed above with respect to claim 1, Park (or Lotan as modified thereby) teaches/suggests alerting the patient to an error in one of the spirometer, the respiratory parameter value, the pulse oximeter, or the oxygenation parameter value. Park appears to disclose the healthcare information hub alerts the patient, rather than the patient monitoring device. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the system of Lotan with the patient monitoring device being configured to alert the patient rather than the healthcare information hub because Applicant has not disclosed that the claimed configuration provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant expressly discloses the healthcare information hub may be used to alert the patient rather than the patient monitoring device (e.g., ¶ [0045). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the healthcare information hub alerting the patient to an error in one of the spirometer, the respiratory parameter value, the pulse oximeter, or the oxygenation parameter value because either arrangement would sufficiently relay the alert to the user to allow him/her to take corrective action.
Regarding claim 5, Lotan as modified teaches/suggests the characterization indicates an episode of the disease condition (¶ [0074] identifying a deterioration or improvement trend).
Regarding claim 8, Lotan as modified teaches and/or suggests the limitations of claim 1, as discussed above, but does not expressly teach the healthcare server additionally infers the instruction based on analysis by a healthcare professional. 
Li teaches/suggests a system comprising a healthcare server programmed to infer and deliver an instruction to a patient based on acquired physiological parameters and a preliminary report characterizing and/or forecasting a disease condition (e.g., ¶ [0117] wherein the system recommends changes medication in response to patient uploaded measurements), wherein the healthcare server additionally infers the instruction based on analysis by a healthcare professional (e.g., ¶ [0118] wherein the server software can be set up to allow the physician to review and override server generated recommendations if, in the physician's judgment, they are inappropriate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further the system of Lotan with the healthcare server additionally inferring the instruction based on analysis by a healthcare professional as taught/suggested by Li in order to allow the healthcare professional's judgment to remain in the loop at all times with respect to the patient's treatment (Li, ¶ [0118]). 
Regarding claim 11, Lotan as modified teaches/suggests the patient monitoring device further determines at least three parameters of a pulmonary function test (PFT) (Boschetti Sacco, ¶ [0084] PEF, FEV1, FEF25%-75%; Fig. 5, 6MWT; etc.). 
Regarding claim 19, Lotan as modified teaches and/or suggests the limitations of claim 1, as discussed above, and further teaches and/or suggests the spirometer and the pulse oximeter are informationally coupled to a processor (Boschetti Sacco, microprocessor of central unit 1), and the patient monitoring device further comprises a user interface informationally coupled to the processor, wherein the user interface displays a summary of readings from the spirometer and the pulse oximeter (Boschetti Sacco, test report output 6; ¶ [0076]; ¶ [0084]; etc.). Lotan as modified does not teach the patient monitoring device further comprises a validity indicator informationally coupled to the processor, wherein the validity indicator alerts the patient to an error with data from the spirometer or the pulse oximeter. Rather, as noted above with respect to claim 4, Park appears to disclose the healthcare information hub alerts the patient, rather than the patient monitoring device comprising a validity indicator informationally coupled to the processor, wherein the validity indicator alerts the patient to an error with data from the spirometer or the pulse oximeter. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the system of Lotan with the patient monitoring device comprising a validity indicator informationally coupled to the processor and configured to alert the patient to an error with data from the spirometer or the pulse oximeter rather than the healthcare information hub comprising such a validity indicator because Applicant has not disclosed that the claimed configuration provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant expressly discloses the healthcare information hub may be used to alert the patient rather than the patient monitoring device (e.g., ¶ [0045). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the healthcare information hub alerting the patient to an error with data from the spirometer or the pulse oximeter because either arrangement would sufficiently relay the alert to the user to allow him/her to take corrective action.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotan in view of Li, Tarassenko, Kamar and Boschetti Sacco (or Lotan in view of Li, Tarassenko, Park, Kamar and Boschetti Sacco) as applied to claim(s) 1 above; or alternatively, over Lotan in view of Li, Tarassenko, Kamar and Boschetti Sacco (or Lotan in view of Li, Tarassenko, Park, Kamar and Boschetti Sacco) as applied to claim(s) 1 above, and further in view of US 2018/0303413 A1 (Hassan).
Regarding claim 2, Lotan as modified teaches and/or suggests the limitations of claim 1, and further teaches/suggests the instruction directs the patient to obtain the further respiratory and oxygenation parameter values (¶ [0054] wherein, if a relatively small deterioration is assessed, the system may recommend an increase in the frequency at which measured parameters are analyzed). 
Alternatively/Additionally, Hassan teaches and/or suggests a system comprising a server (¶ [0055]) programmed to infer and deliver an instruction to the patient based on at least one measured parameter and a preliminary report, wherein the instruction directs the patient to obtain a further measured parameter (¶ [0098] wherein, if a deterioration in the medical condition of the patient is detected, the system may instruct the patient to record his/her breathing to determine whether the deterioration is erroneous). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Lotan with the instruction directing the patient to obtain additional readings/measurements of the relevant parameter(s), such as additional respiratory and oxygenation parameter values, as taught/suggested by Hassan in order to facilitate verifying a detected characterization and/or identifying a detected characterization as erroneous (Hassan, ¶ [0098]) (i.e., reducing/minimizing false positives). 

Claim(s) 6, 7 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotan in view of Li, Tarassenko, Kamar and Boschetti Sacco (or Lotan in view of Li, Tarassenko, Park, Kamar and Boschetti Sacco) as applied to claim(s) 1 above, and further in view of US 2011/0184250 A1 (Schmidt).
Regarding claim 6, Lotan as modified teaches and/or suggests the limitations of claim 1, but does not expressly teach the preliminary report comprises a prognosis of the disease condition. 
Schmidt teaches/suggests a system configured to deliver a preliminary report directly to a patient, wherein the preliminary report comprising a forecast or prognosis of a disease condition (¶ [0008] predicting health exacerbations for the patient using a stored computer model based on a desired patient control set-point range, expected patient activity, and expected transient local ambient conditions; Figs. 9, 14, etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further the system of Lotan with the preliminary report comprising a prognosis of the disease condition as taught/suggested by Schmidt in order to notify the patient of likely health exacerbation(s) and/or a corrective action(s) to avoid or mitigate said exacerbation(s) (Schmidt, ¶ [0008]).
Regarding claim 7, Lotan as modified teaches and/or suggests the limitations of claim 1, as discussed above, but does not teach the healthcare server infers the instruction further based on at least one of (a) an environmental data local to the patient, (b) a historical health data of the patient, and (c) a health data of the patient's demographic. 
Schmidt teaches/suggests a system programmed to infer and deliver an instruction to a patient based on a preliminary report including a forecast of a disease condition (¶ [0008] sending a message to the patient alerting him/her of a predicted health exacerbation(s) and identifying one or more corrective actions for the patient), wherein the healthcare server infers an instruction further based on at least one of (a) an environmental data local to the patient (¶ [0008] wherein the health exacerbations are predicted based on expected transient local ambient conditions in the patient's surroundings), (b) a historical health data of the patient, and (c) a health data of the patient's demographic (¶ [0034] wherein the decision support system utilizes historical, current, and predicted local trigger burden, personal performance range, their doctor-recommended treatment plan, and health measures to produce a customized alert action plan applicable for patient daily life scenarios). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Lotan with the healthcare server inferring the instruction further based on at least one of (a) an environmental data local to the patient, (b) a historical health data of the patient, and (c) a health data of the patient's demographic as taught and/or suggested by Schmidt in order to notify the patient of a corrective action(s) to avoid or mitigate a likely health exacerbation(s) (Schmidt, ¶ [0008]).
Regarding claim 24, Lotan as modified teaches and/or suggests the limitations of claim 1, as discussed above, but does not expressly teach the healthcare information hub is further programmed to send the patient's location to the healthcare server. However, Lotan does disclose the server may be enabled to alert an emergency call center in the event of a deterioration (e.g., ¶ [0046]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Lotan with the healthcare information hub being further programmed to send the patient's location to the healthcare server in order to facilitate contacting an emergency call center near the patient and/or facilitate informing an emergency call center of the patient's location. Alternatively/Additionally, Schmidt teaches/suggests a system programmed to infer and deliver an instruction to a patient, wherein the healthcare server infers an instruction based on at least environmental data local to the patient (¶ [0008] wherein the health exacerbations are predicted based on expected transient local ambient conditions in the patient's surroundings). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Lotan with the healthcare information hub being further programmed to send the patient's location to the healthcare server in order to facilitate determining expected transient local ambient conditions in the patient's surroundings, thereby allowing the server to notify the patient of a corrective action(s) to avoid or mitigate a likely health exacerbation(s) due to local environmental, weather, etc. conditions (Schmidt, ¶ [0008]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotan in view of Li, Tarassenko, Kamar and Boschetti Sacco (or Lotan in view of Li, Tarassenko, Park, Kamar and Boschetti Sacco) as applied to claim(s) 1 above, and further in view of US 2019/0254534 A1 (Koltowski).
Regarding claim 9, Lotan as modified teaches and/or suggests the limitations of claim 1, as discussed above, but does not teach the patient monitoring device further comprises at least one of (a) a barometric pressure sensor programmed to determine a value for a barometric pressure parameter, or (b) a humidity sensor programmed to determine a value for a humidity parameter.
Koltowski teaches/suggests a patient monitoring device comprising a spirometer; a pulse oximeter; and at least one of a barometric pressure sensor programmed to determine a value for a barometric pressure parameter and a humidity sensor programmed to determine a value for a humidity parameter (¶ [0111] spirometer 1, pulse oximetry sensor 17, atmospheric pressure sensor 19, and humidity sensor 20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the patient monitoring device of the system of Lotan to further comprise at least one of a barometric pressure sensor programmed to determine a value for a barometric pressure parameter and a humidity sensor programmed to determine a value for a humidity parameter as taught/suggested by Koltowski in order to facilitate comparison and/or correlation of environmental data and measured physiological data (respiratory, oxygen saturation, etc.) for obtaining a deeper insight into e.g., the pathogenesis of respiratory diseases (Koltowski, ¶ [0178]).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotan in view of Li, Tarassenko, Kamar and Boschetti Sacco (or Lotan in view of Li, Tarassenko, Park, Kamar and Boschetti Sacco) as applied to claim(s) 1 above, and further in view of US 2002/0010596 A1 (Matory).
Regarding claim 10, Lotan as modified teaches and/or suggests the limitations of claim 1, as discussed above, but does not expressly teach all communication between the patient monitoring device, the healthcare information hub, and the healthcare server is compliant with the Health Insurance Portability and Accountability Act (HIPAA).
Matory teaches/suggests a system wherein all communications are compliant with HIPAA (¶ [0023] wherein exchange of information complies with HIPAA regulations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Lotan with all communications between the patient monitoring device, the healthcare information hub, and the healthcare server being compliant with HIPAA as taught/suggested by Matory in order to apply appropriate safeguards to protect the confidentiality of electronically transmitted patient information. 

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotan in view of Li, Tarassenko, Kamar and Boschetti Sacco (or Lotan in view of Li, Tarassenko, Park, Kamar and Boschetti Sacco) as applied to claim(s) 1 above, and further in view of US 2009/0156952 A1 (Hunter).
Regarding claims 12 and 13, Lotan teaches/suggests the limitations of claim 1, as discussed above, but does not expressly teach the healthcare server is further programmed to store at least one of the value for the respiratory parameter, the value of the oxygenation parameter, the further respiratory parameter value, the further oxygenation parameter value, or the therapy regimen, or the healthcare server is further programmed to compile an electronic medical record (EMR) of the patient. 
Hunter teaches/suggests a system configured to compile an electronic medical record (EMR) of the patient comprising parameters measured over time (¶ [0052] wherein, if the patient were to test his or her respiratory system health on a continual periodic basis, such as daily, the data collected from each day could be stored and periodically transmitted to the patient's physician for review). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Lotan with the healthcare server being further programmed to compile an electronic medical record (EMR) of the patient by storing the value for the respiratory parameter, the value of the oxygenation parameter, the further respiratory parameter value and the further oxygenation parameter value as taught/suggested by Hunter in order to permit a physician to review a patient's record to assess the patient's respiratory function and severity of the patient's condition (Hunter, ¶ [0052]). 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotan in view of Li, Tarassenko, Kamar and Boschetti Sacco (or Lotan in view of Li, Tarassenko, Park, Kamar and Boschetti Sacco) as applied to claim(s) 1 above, and further in view of US 2017/0270260 A1 (Shetty).
Regarding claim 16, Lotan as modified teaches and/or suggests the limitations of claim 1, as discussed above, but does not teach the instruction informs the patient that the respiratory and oxygenation parameter values are within a healthy range. 
Shetty teaches/suggests a system comprising a server programmed to infer and deliver an instruction to the patient based on a measured parameter(s), wherein the instruction directs the patient to follow a therapy regimen for the disease condition and informs the patient that the respiratory and oxygenation parameter values are within a healthy range (e.g., Fig. 22F; ¶ [0149] wherein, if a spirometry reading is identified to be within a healthy range, a display may be presented to the patient, indicating the patient is doing well and providing recommendations to maintain success). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Lotan with the instruction informing the patient that measured parameters, such as respiratory and oxygenation parameter values, are within a healthy range as taught/suggested by Shetty in order to encourage the patient to maintain success (Shetty, ¶ [0149]), such as compliance with his/her instructed therapy regimen. 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotan in view of Li, Tarassenko, Kamar and Boschetti Sacco (or Lotan in view of Li, Tarassenko, Park, Kamar and Boschetti Sacco) as applied to claim(s) 1 above, and further in view of US 2017/0147773 A1 (van de Stolpe).
Regarding claim 18, Lotan as modified teaches and/or suggests the limitations of claim 1, as discussed above, but does not teach the healthcare server filters out a false positive characterization, forecast, or therapy of a disease based on health data of the patient's demographic.
van de Stolpe teaches/suggests using a prediction model that accounts for health data of the patient's demographic (comorbidities, race, ethnicity, etc.) to reduce false positives (¶¶ [0041]-[0042]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Lotan with the healthcare server filtering out a false positive characterization, forecast, or therapy of a disease based on health data of the patient's demographic and/or suggested by van de Stolpe in order to increase reliability/accuracy of a characterization, forecast, or therapy of a disease provided to a user (patient, physician, etc.).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotan in view of Li, Tarassenko, Park, Kamar and Boschetti Sacco as applied to claim(s) 19 above, and further in view of Koltowski.
Regarding claim 20, Lotan as modified teaches/suggests the limitations of claim 19, as discussed above, but does not teach the patient monitoring device further comprises at least one of (a) an acoustic sensor, (b) a barometric pressure sensor, or (c) a humidity sensor informationally coupled to the processor. 
Koltowski teaches/suggests a patient monitoring device comprising a spirometer; a pulse oximeter; and at least one of a barometric pressure sensor and a humidity sensor informationally coupled to a processor (¶ [0111] spirometer 1, pulse oximetry sensor 17, atmospheric pressure sensor 19, and humidity sensor 20, each connected with a microcontroller 14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the patient monitoring device of the system of Lotan to further comprise at least one of a barometric pressure sensor and a humidity sensor informationally coupled to the processor as taught/suggested by Koltowski in order to facilitate comparison and/or correlation of environmental data and measured physiological data (respiratory, oxygen saturation, etc.) for obtaining a deeper insight into e.g., the pathogenesis of respiratory diseases (Koltowski, ¶ [0178]).

Claim(s) 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotan in view of Li, Tarassenko, Kamar and Boschetti Sacco (or Lotan in view of Li, Tarassenko, Park, Kamar and Boschetti Sacco) as applied to claim(s) 1 above, and further in view of US 2008/0033252 A1 (Estrella).
Regarding claims 21-23, Lotan as modified teaches/suggests the limitations of claim 1, as discussed above, and further discloses the system comprises an auditory sensor (¶ [0055] acoustic sensor). Lotan as modified does not expressly disclose the patient monitoring device comprises the auditory sensor. Rather, Lotan discloses the healthcare information hub comprises said sensor (e.g., ¶ [0055]). However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the system of Lotan with the patient monitoring device, rather than the healthcare information hub, comprising the auditory sensor because Applicant has not disclosed that the claimed arrangement provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the healthcare information hub comprising the auditory sensor because either arrangement facilitates acquiring additional diagnostic information (e.g., speech sounds).
Lotan as modified does not teach auditory sensor is programmed to confirm an identity of the patient and/or the system is configured to confirm an identity of the patient based on data from the auditory sensor. 
Estrella teaches/suggests a system comprising an auditory sensor, wherein the system is configured to confirm an identity of a patient based on data from the auditory sensor, such as a respiratory sound and/or breathing pattern (¶ [0025] biometric identification device measuring voice and/or other sound patterns, such as respiration patterns). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the patient monitoring device of the system of Lotan with auditory sensor being programmed to confirm an identity of the patient and/or system being configured to confirm an identity of the patient based on data from the auditory sensor based on a respiratory sound of the patient and/or breathing pattern of the patient as taught and/or suggested by Estrella in order to positively identify a person or subject disposed in a monitoring relation with the auditory sensor, protecting against unwanted or unauthorized interception and monitoring of a subject's physiological properties (Estrella, ¶ [0034]), ensuring values/data is accurately associated with a specific patient, etc.

Response to Arguments
Applicant's arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791